This is an action for damages alleged to have been sustained by the plaintiff *Page 322 
through the "needless, wanton, and wilful trespass on the lands of the plaintiff, in cutting and destroying pine trees and bushes on plaintiff's lands, and in doing so at a time of the year which caused worms and insects to form in the cut timber, and to be communicated and kill the surrounding growth of trees." The jury rendered a verdict in favor of the defendant, and the plaintiff appealed upon numerous exceptions.
The exceptions are based upon the theory that "the evidence in the case on all the material points was practically undisputed, and left no issues of fact." It is only necessary to read the testimony to see that this theory is wholly untenable, and that every material issue was contested.
The rule when the facts should be submitted to the jury is thus clearly stated in 16 Enc. of Law (1st Ed.) 465,et seq.:
"The general rule is well known that questions of fact are to be submitted to the jury, and this includes not only cases when the facts are in dispute, but also when the question is as to inference to be drawn from such facts after they have been determined. It will readily be observed that few cases will arise where there is no question as to the facts involved. * * * The following rules may be stated as applicable to every case. The issue of negligence should go to a jury: (1) When the facts which, if true, would constitute evidence of negligence are controverted. (2) When such facts are not disputed, but there may be a fair difference of opinion as to whether the inference of negligence should be drawn. (3) When the facts are in dipute and the inferences to be drawn therefrom are doubtful."
This language is quoted with approval in Wood v. VictorMfg. Co., 66 S.C. 482, 45 S.E. 81.
There is no merit in the exceptions. For these reasons I dissent.
MR. JUSTICE HYDRICK concurs. *Page 323